  Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 1 of 12 PageID #:1465




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Lenora Bonds, individually and                       )
As Independent Administrator of the                  )       Case No. 16 C 5112
Estate of Terrance Harris,                           )
                                                     )       Judge Gottschall
                       Plaintiff,                    )
                                                     )       Magistrate Judge Kim
       vs.                                           )
                                                     )
City of Chicago, a municipal                         )
Corporation, and Unknown Officers,                   )
                                                     )
                       Defendants.                   )

                       DEFENDANT CITY OF CHICAGO’S REPLY
                     IN SUPPORT OF ITS MOTION TO DISQUALIFY

       Defendant City of Chicago (“the City”), by and through its attorney, Mark A. Flessner,

Corporation Counsel for the City of Chicago, hereby replies to Plaintiff’s Response in Opposition

to Defendant City of Chicago’s Motion to Disqualify Counsel and, in support thereof, states as

follows:

                                          ARGUMENT

       Plaintiff’s response to the City’s motion to disqualify counsel is unpersuasive and

Defendant’s motion should be granted for four reasons. First, Paine is factually similar, concerns

the same matter, and the litigation occurred during the same relevant time as this case. Second,

the City did not waive the right to disqualify Mr. Marsh. Third, Mr. Marsh’s lack of memory

regarding Monell litigation, training, and confidential information does not cure the conflict.

Finally, Plaintiff’s response shows that Mr. Marsh already shared information about the Crisis

Intervention Team (“CIT”) and how the Chicago Police Department (“CPD”) handles mental

health issues with co-counsel.



                                                 1
     Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 2 of 12 PageID #:1466




I.       Mr. Marsh’s Representation of Plaintiff in This Case Violates Rule 1.11 Because the
         Representation Concerns the Same Matter and is Within the Same Relevant
         Timeframe.

         An attorney may not represent a party in a lawsuit if the attorney previously represented an

opposing party “’in the same or substantially related matter in which that person’s interests are

materially adverse to the interests of the former client[.]’” Watkins v. Trans Union, LLC, 869 F.3d

514, 519 (7th Cir. 2017) (quoting the Indiana Rule of Professional Conduct 1.9 which followed the

American Bar Association Model Rule) (When evaluating whether an ethical violation has

occurred, courts in the Northern District of Illinois apply the Model Rules of Professional Conduct

adopted by the American Bar Association (the “Rules”). L.R. 83.50.). Two matters are

substantially related when they “’involve the same transaction’ [which] is determined by an inquiry

into whether the matters are factually related.” Watkins, 869 F.3d at 520. For example, the Seventh

Circuit determined an attorney for plaintiff should not be disqualified where the attorney in that

case represented the defendant four years prior to the events that led to the plaintiff’s complaint

and the defendant relied on precedent that predated the applicable ethical rules. Id. at 517-18, 525.

         However, this case involves circumstances much different than the attorney’s position in

Watkins. Here, Plaintiff tries to obfuscate the issue by arguing that the factual issues the City raises

are only general subject matter and therefore not part of the same factual matter, but this is not the

case. ECF No. 103 at 4. In the case at bar, Plaintiff alleges that the City failed to implement policies

regarding mental illness and the CIT program, failed to investigate, supervise, and discipline police

officers, and that there is an existence of the code of silence. See ECF No. 100-6 at ¶¶ 47-63. These

are factual allegations, not general legal theories. Mr. Marsh previously represented the City or

Chicago Police officers in litigation that contained the same factual allegations. For example, in

Elrod, Abner, Burton, Clark, Irvin, and Troy Clark, the plaintiffs alleged that the Chicago Police



                                                   2
  Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 3 of 12 PageID #:1467




have a policy of failing to train, supervise, and discipline its police officers. See ECF No. 100-4 at

6-7, 37, 68-70, 91-92, 118. In Gilfand the plaintiff not only alleged a failure to train, supervise,

and discipline police officers, but also specifically alleged a code of silence within CPD. Id. at

127-30. This conflict is even more evident when comparing Plaintiff’s case to Mr. Marsh’s

representation for the City in Paine.

            a. Paine regards the same factual matter as this case.

        Plaintiff fails to address and differentiate the factual matters between Paine and the

underlying incident because Plaintiff cannot overcome that the two cases are substantially related

and are the same matter. In this case, Plaintiff alleges that the City failed to install and develop the

CIT program, failed to supervise and discipline police officers, and fostered a code of silence

within CPD. See ECF No. 100-6 at 10. The plaintiff in Paine alleged that a woman had a

psychiatric episode while in Chicago Police custody. See ECF No. 100-5 at 7-8. The complaint

further alleged that the City failed to implement policies on how to respond to people experiencing

mental health issues, failed to train police officers in how to respond to people experiencing mental

health issues, and failed to adhere to its own policies. Id. at 11-12. These two cases contain the

same specific factual allegations against the City.

            b. The discovery in Paine shows that the matters are substantially related even
               if the Monell claim in Paine was bifurcated and stayed.

        Mr. Marsh’s claim that he did not personally and substantially participate in Monell

discovery in Paine because Monell was bifurcated and stayed ignores the reality of the discovery

that was conducted and does not cure the need for disqualification. During the course of the

litigation in Paine, extensive investigation and discovery was conducted by the defendants

regarding the CIT program. For example, the plaintiff in Paine listed CPD witnesses to testify

regarding the CIT program, specifically about its “creation, collaboration, and implementation.”

                                                   3
    Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 4 of 12 PageID #:1468




See Plaintiff’s First Supplemental 26(a) Disclosure and Notices of Depositions, Attached as

Exhibit A at 20.1 The defendants in Paine listed the same witness in their supplemental 26(a)

disclosures as having knowledge of the CIT program. See ECF No. 100-5 at 140.

        Furthermore, not only were witnesses listed in the Fed. R. Civ. Pro. 26(a) disclosures,

plaintiff in Paine sought depositions of witnesses concerning the CIT program. Exhibit A at 38-

50. These witnesses were not just being called to testify about their personal knowledge, but

Plaintiff sought 30(b)(6) deposition testimony regarding “mental illness, dealing with persons with

mental illness and assessing persons with mental illness.” Id. at 38-41. Lt. Jeffrey Murphy, the CIT

witness listed by both parties in Paine, was noticed for a deposition to testify about the CIT

program. Id. at 48-50. Most importantly, all of the supporting documents that are dated that relate

to the CIT discovery in Paine are dated after the Monell claim was bifurcated and stayed. Id. at 37,

39, 43, 46, 49.

        Whether Mr. Marsh or Mr. Hurd specifically remember Mr. Marsh’s involvement

regarding mental health issues in Paine has no bearing in the analysis regarding disqualification.

Plaintiff cites to no authority that supports the proposition that if an attorney does not remember

the subject aspect of representation then there is no conflict. The importance of this is illustrated

by the fact that neither Mr. Marsh’s declaration nor Mr. Hurd’s declaration mention that the CIT

program was specifically part of the discovery in Paine at all. See ECF Nos. 103-1, 103-4. The

reality is, as Mr. Hurd admits in his declaration, the factual allegations in Paine concerned CPD’s

policies and procedures related to mental health, which are at issue in this case, and are therefore

the same factual allegations. ECF No. 103-4 at ¶ 4.



1
  These documents were discovered by the undersigned counsel on January 9, 2020, which occurred after the
City’s motion was filed. Defendant communicated with Mr. Marsh and made the documents available for his
inspection. Mr. Marsh inspected the documents on January 10, 2020.

                                                      4
  Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 5 of 12 PageID #:1469




            c. Through the course of discovery as the City’s attorney, Mr. Marsh obtained
               confidential and privileged information through interviews with the City’s
               agents regarding the CIT program.

        The attorney-client privilege “protects communications made in confidence by a

corporation’s employees to the corporation’s attorney, when acting as an attorney and not a

business advisor, for the purpose of obtaining legal advice for the corporation.” Babych v.

Psychiatric Solutions, Inc., 271 F.R.D. 603, 610 (N.D. Ill. Dec. 15, 2010). A 30(b)(6) witness

testifies on behalf of and speaks for the organization. Pugh v. City of Attica, Indiana, 259 F.3d

619, 627 (7th Cir. 2001). “A conclusion about the possession of such information may be based

on the nature of the services the lawyer provided the former client and information that would in

ordinary practice be learned by a lawyer providing such services.” Rule 1.9(c), Cmt. 3.

        Mr. Marsh was the attorney for the City in Paine. Whether he remembers it or not, in order

to effectively represent the City Mr. Marsh should have and would have investigated the CIT

program by, at the very least, interviewing the witnesses identified in written discovery with

knowledge of the CIT program and CPD policies related to mental health. Mr. Marsh would have

conducted, or at the very least been a part of, attorney-client interviews regarding the CIT program.

Mr. Marsh’s responsibility was to evaluate plaintiff’s claims and defend the City against the

plaintiff’s factual allegations. These interviews were confidential and protected by the attorney-

client privilege.

        Furthermore, any 30(b)(6) deposition that occurred in Paine would have been a witness

speaking directly for Mr. Marsh’s client, the City. It was Mr. Marsh’s responsibility as one of the

attorneys of record for the City to identify, prepare, present, and defend 30(b)(6) witnesses during

the Paine litigation. Therefore, the nature of Mr. Marsh’s representation of the City shows that Mr.

Marsh obtained confidential and privileged information regarding the CIT program through his



                                                 5
      Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 6 of 12 PageID #:1470




representation of the City in Paine that will be unfairly used to the City’s detriment in this

litigation.

              d. When Mr. Marsh left the City of Chicago or how long ago Paine occurred is
                 not relevant because both Paine and Plaintiff’s case concern the same
                 relevant time period.

          Mr. Marsh’s focus on how long ago he left the City or how long it has been since he

defended a Monell allegation is irrelevant. The issue in this case is that Mr. Marsh’s representation

of the City in Paine overlaps both the same subject matter and timeframe as Plaintiff’s complaint.

Paine concerned an incident that occurred in 2006. ECF No. 100-5 at 5. However, the litigation

lasted from 2006 through 2013 when the case ultimately settled. Id. at 3, 153-55. During the course

of the litigation, defendants conducted discovery on the CIT program, which started in 2004. See

Exhibit A; ECF No. 100-6 at 12. The CIT program was expanded into a city-wide program a month

after plaintiff’s complaint was filed in Paine. ECF No. 100-5 at 3; ECF No. 100-6 at 12.

          In this case, although the underlying incident occurred in 2013, Plaintiff places the entire

CIT program and the program’s history at issue. ECF No. 100-6. Plaintiff’s complaint lays out the

alleged history of the CIT program, including the reasoning why the program was created and how

it was implemented. Id. at 11-18. These allegations in Plaintiff’s complaint that relate to the CIT

program span from the creation of the program in 2004 through the 2017 U.S. Department of

Justice Investigation of the Chicago Police Department. Id. at 11-15. Therefore, the relevant time

period, as defined by Plaintiff’s allegations, encompasses the entire time that Mr. Marsh was

representing the City in Paine on the same factual issues related to the CIT program.

II.       The City Did Not Waive Seeking to Disqualify Mr. Marsh by Not Attempting to
          Disqualify Mr. Nixa.

          Failing to move to disqualify a previous attorney does not waive a party’s ability to move

to disqualify any future specific attorneys that later appear on a case. Plaintiff cites to no authority

                                                   6
  Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 7 of 12 PageID #:1471




that supports such argument. Plaintiff’s purported support, Picicco, does not apply to the situation

here. In Picicco, the moving party did not seek to disqualify the attorney until 16 months after the

attorney’s initial appearance. By that point, the attorney already “participated in discovery,

attended a pre-trial conference, was carbon copied on correspondence sent to all parties, and filed

a Motion for Leave to File Answers to Plaintiff’s Third Amended Complaint[,]” all without

objection. Picicco v. City of Calumet City, Illinois, No. 05 C 2463, 2007 WL 4277425, at *1 (N.D.

Ill. Dec. 3, 2007). That is not the case here. Mr. Marsh filed his appearance in this case on October

25, 2019. See ECF No. 91. As early as November 4, 2019, Defendants contacted Mr. Marsh’s co-

counsel regarding potential conflicts issues stemming from Mr. Marsh’s previous representations.

See Emails Regarding Potential Conflicts Issues, Attached hereto as Exhibit B at 3-4.

       Furthermore, there is a stark difference between the representative impact of Mr. Nixa’s

representation of Plaintiff in this case and Mr. Marsh’s representation. At the time Mr. Nixa

represented Plaintiff, the City was not aware of a case where Mr. Nixa represented the City in

litigation that concerned mental health issues and the CIT program. This is not the case with Mr.

Marsh. Mr. Marsh directly represented the City in Paine, which focused on mental health issues

and concerned the CIT program.

III.   Mr. Marsh’s Lack of Memory Regarding Monell Litigation Training and Internal
       City Litigation Policies is Self-Serving and Unpersuasive.

       When an attorney’s “successive clients are a government agency and another client, . . .

unfair advantage could accrue to the other client by reason of access to confidential government

information about the client's adversary obtainable only through the lawyer’s government service.”

Rule 1.11, Cmt. 4. Mr. Marsh’s claim that he does not remember conducting Monell discovery in

the majority of the cases where he represented the City or Chicago police officers in cases that

contained a Monell claim or Monell allegations has no merit. Plaintiff cites to no authority that

                                                 7
  Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 8 of 12 PageID #:1472




conflicts of interest are in part determined on what the attorney in question remembers. There is

no section under Rule 1.11 that a conflict is cured by the lapse in memory of the subject attorney.

Plaintiff’s argument is unsupported and unpersuasive. Furthermore, Plaintiff’s argument should

be ignored because Mr. Marsh’s involvement necessarily shows substantial participation and the

declarations provided by Plaintiff lack foundation.

           a. Whether Mr. Marsh remembers receiving training relating to Monell
              litigation and internal litigation policies misses the mark because of his
              involvement in Monell litigation.

       Mr. Marsh, by his own account, represented the City or Chicago police officers in sixteen

cases that involved Monell allegations. ECF No. 103-1 at ¶¶ 9-10. Contrary to Plaintiff’s argument,

Mr. Marsh’s declaration shows that Mr. Marsh substantially participated in Monell litigation while

representing the City. Mr. Marsh’s participation in Elrod, Abner, Burton, Clark, Irvin, Troy Clark,

and Gilfand alone demonstrate his experience representing the City regarding the same factual

allegations Plaintiff raises in this case. See ECF No. 100-4 at 6-7, 37, 68-70, 91-92, 118, 127-30.

The idea that Mr. Marsh was not trained or that Mr. Marsh did not participate in Monell-specific

litigation because the Monell claims were bifurcated and stayed carries no weight. Even if the

claim was stayed, Mr. Marsh was still required to investigate the allegations on behalf of his client

in order to determine potential liability. As an attorney for the City with an appearance on file, Mr.

Marsh cannot now bury his head in the sand and claim he had minimal involvement related to

Monell claims or Monell-related litigation as a whole. Even in cases where Mr. Marsh represented

only the individual defendant officers, a joint defense required participation, cooperation, and joint

strategy with attorneys for the City regarding the allegations in their entirety. This includes the

Monell allegations. Therefore, Mr. Marsh’s involvement in the same matters is extensive and

warrants his disqualification.



                                                  8
  Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 9 of 12 PageID #:1473




            b. The declarations Plaintiff provides have no foundation to show Mr. Marsh
               did not receive training relating to Monell litigation and internal litigation
               policy.

       Plaintiff’s declarations from Mr. Nixa and Mr. Hurd do not absolve the evidence of a

conflict that warrants Mr. Marsh’s disqualification. First, Mr. Nixa’s declaration that he is unaware

of any “strategies or policies related to Monell litigation, discovery, investigation, or settlement[,]”

is without foundation and irrelevant. ECF No. 103-2 at ¶ 6. Mr. Nixa was an Assistant Corporation

Counsel for the City. Id. at ¶ 4. He was never a supervisor and did not have the same duties or

responsibilities as Mr. Marsh. Simply put, Mr. Nixa does not have the foundation to give his

irrelevant opinion as to the City’s internal policies. Furthermore, Mr. Hurd’s declaration is limited

to discussing Mr. Marsh’s involvement in Paine and is silent regarding the City’s internal policies.

See ECF No. 103-4. This is most telling considering that Mr. Hurd was the Deputy of the Special

Litigation Unit and a Deputy of the Federal Civil Rights Litigation Division during Mr. Marsh’s

employment. Id. at ¶ 3. If Plaintiff was able to rebut Ms. Fronczak’s declaration regarding Mr.

Marsh’s training and access to confidential and privileged materials, Mr. Hurd would be a logical

choice. However, Mr. Hurd does not address anything in his declaration regarding internal training

or City policies.

       Plaintiff argues that Ms. Fronczak’s declaration is deficient because she lacks the personal

knowledge to lay the foundation for the facts she attests to. ECF No. 103 at 10. However, the City

asked Ms. Fronczak to speak on the City’s behalf in similar fashion to how a witness would testify

for the City pursuant to Fed. R. Civ. Pro. 30(b)(6). In this fashion, Ms. Fronczak does not need to

have personal knowledge in the manner Plaintiff argues. ECF No. 103 at 10. Ms. Fronczak’s basis

for her knowledge is that her declaration is the City’s knowledge. Therefore, the declarations of




                                                   9
 Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 10 of 12 PageID #:1474




Mr. Nixa and Mr. Hurd do not save Mr. Marsh from the conflict in this case and Mr. Marsh should

be disqualified.

IV.    Plaintiff’s Response Shows that Mr. Marsh Already Shared Disqualifying
       Information to Co-Counsel and Therefore Co-Counsel Should Also Be Disqualified.

       Mr. Marsh possessed and used privileged information to the City’s detriment in violation

of Rule 1.9(c). The problem is not that Mr. Marsh and co-counsel share office space or the

feasibility of a conflicts wall. The issue is whether or not Mr. Marsh shared disqualifying

information regarding the CIT program with co-counsel related to his previous representation of

the City in Paine. Neither Mr. Marsh’s, Mr. Hurd’s, nor Mr. Henderson’s declarations have any

representations in them regarding the CIT program. ECF Nos. 103-1, 103-4, 103-6. All three of

the declarations dance around the heart of the issue. Mr. Marsh denies discussing substantive

Monell issues with co-counsel but spoke about “what is in the four corners of the complaint.”

ECF No. 103-1 at ¶ 21. Mr. Hurd admits that Paine concerned “officers’ training with respect to

mental health issues of pretrial detainees.” ECF No. 103-4 at ¶ 4. Mr. Henderson frames his

discussions with Mr. Marsh as about “in general terms, and about the publicly available

information.” ECF No. 103-6 at 6. If Mr. Henderson and Mr. Marsh did not discuss information

regarding the CIT program, which is at the heart of this motion, they would have included it in

their declarations. Plaintiff knew the City’s arguments and what had to be addressed in her

response. The fact that this simple piece of information is not included in either declaration

shows that the information has already been shared and Mr. Marsh and co-counsel from

Henderson Parks, LLC, should be disqualified.

                                         CONCLUSION

       Wherefore, for the reasons stated above and set forth in Defendant City of Chicago’s

Motion to Disqualify, the City respectfully requests this honorable court disqualify Jordan Marsh

                                                 10
 Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 11 of 12 PageID #:1475




from representing Plaintiff in this matter, disqualify co-counsel from Henderson Parks, LLC, and

grant any other relief this Court deems just and proper.



Dated: January 24, 2020                              Respectfully submitted,

                                                     Mark A. Flessner
                                                     Corporation Counsel of the City of Chicago

                                             By:     /s/ Maxwell Lisy
                                                     Assistant Corporation Counsel


Jonathan Green, Assistant Corporation Counsel Supervisor
Bret Kabacinski, Assistant Corporation Counsel
Andrea Campbell, Assistant Corporation Counsel
City of Chicago, Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
312-742-1842 (Phone)
312-744-6566 (Fax)
Counsel for Defendant




                                                11
 Case: 1:16-cv-05112 Document #: 104 Filed: 01/24/20 Page 12 of 12 PageID #:1476




                              CERTIFICATE OF SERVICE

        I, undersigned counsel, hereby certify that I served the above DEFENDANT CITY OF
CHICAGO’S REPLY IN SUPPORT OF ITS MOTION TO DISQUALIFY upon all counsel
of record via the Court’s CM/ECF system on this 24th day of January, 2020.

                                          By:     /s/ Maxwell Lisy
                                                  Assistant Corporation Counsel

Jonathan Green, Assistant Corporation Counsel Supervisor
Bret Kabacinski, Assistant Corporation Counsel
Andrea Campbell, Assistant Corporation Counsel
City of Chicago, Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
312-742-1842 (Phone)
312-744-6566 (Fax)
Counsel for Defendant




                                             12
